In an action for a divorce and ancillary relief, the defendant appeals from an order of the Supreme Court, Suffolk County (Kent, J.), dated November 28, 2005, which granted the plaintiffs motion for an award of an interim counsel fee and an interim accounting fee to the extent of awarding her an interim counsel fee in the sum of $50,000 and an interim accounting fee in the sum of $27,745.
Ordered that the order is affirmed, with costs.
Contrary to the defendant’s contention, the Supreme Court *377did not err in granting the plaintiffs motion for an award of an interim counsel fee and an interim accounting fee without first conducting a full evidentiary hearing (see Singer v Singer, 16 AD3d 666, 667 [2005]; Cappelli v Cappelli, 293 AD2d 438 [2002]; Meyer v Meyer, 229 AD2d 354, 355 [1996]; Flach v Flach, 114 AD2d 929 [1985]). The awards were a provident exercise of the court’s discretion in view of the great financial disparity between the parties and the defendant’s dilatory and obstructionist conduct which has unnecessarily protracted the litigation (see Stella v Stella, 16 AD3d 109, 110 [2005]; Singer v Singer, supra). In any event, the court only awarded interim counsel and accounting fees to the extent that such were already earned and disallowed amounts sought for anticipated fees, referring them to the trial court for determination.
The defendant’s remaining contentions are without merit. Florio, J.P., Crane, Ritter and Fisher, JJ., concur.